KOZINSKI, Circuit Judge,
with whom Judges TROTT, FERNANDEZ, and T.G. NELSON join,
dissenting:
I
The majority raises a conflict with the law of every circuit that has decided a question of national significance. The question is whether filing a class action tolls the statute of limitations for purposes of filing a subsequent class action. We know that a class action tolls limitations for purposes of filing individual claims. See Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 353-54, 103 S.Ct. 2392, 76 L.Ed.2d 628 (1983). The Supreme Court’s rationale for this result is elegant and appealing: While the class action is pending, putative class members are entitled to rely on it to preserve their rights. If the rule were otherwise, as the limitations period drew to a close, class members would feel compelled to protect themselves by filing individual lawsuits, even though the class action was still pending. This would undermine the policy of class litigation, which favors filing a single lawsuit rather than many.
To avoid this perverse result, Crown, Cork adopted a simple solution: If the class action failed before reaching the merits, putative class members would be allowed to bring individual lawsuits for however long was left on the statute of limitations clock at the time the class action was filed. While the Supreme Court said nothing about filing successive class actions, it strongly implied that filing a subsequent class action is not an option for class members once a class is dismissed: “Once the statute of limitations has been tolled, it remains tolled for all members of the putative class until class certification is denied. At that point, class members may choose to file their own suits or to intervene as plaintiffs in the pending action.” Id. at 354, 103 S.Ct. 2392. Given that Crown, Cork was a case dealing with class actions, it is significant that the Court did not mention the possibility of filing a second class action should the first one fail.
Every circuit to have considered the issue'(including our own) has held that the rationale of Crown, Cork does not permit the filing of a second or subsequent class action once the original statute of limita*1154tions has run. This reluctance is based on a concern about the replicative effects of the Crown, Cork rationale: A subsequent class action does not merely preserve the rights of class members, it also engages for a second (or third or further) time the rationale of Crown, Cork. Thus, if the second class action is also dismissed short of the merits, class members could still file individual lawsuits or another class action. This would stretch the statute of limitations for years, perhaps decades, past its original expiration date.
Our case illustrates the point. The six-year statute of limitations began to run no later than May 4, 1988; but for tolling, it would have expired May 4, 1994. The first application of Crown, Cork extended the limitations period to June 26, 2004-a full decade after the expiration of the original limitations period. By giving Crown, Cork a second iteration, the majority has extended the period to at least 2006, probably much farther. Should the second class action fail without reaching the merits, individual plaintiffs would still have six years from the day that decision becomes final to sue individually or file another class action-extending the statute of limitations beyond the wildest dreams of those who enacted it.1
Every other circuit opinion to have addressed the issue has recognized, as the majority apparently does not, that successive applications of Crown, Cork can severely undermine the statute of limitations. See Basch v. Ground Round, Inc., 139 F.3d 6, 11 (1st Cir.1998) (“Permitting such tactics would allow lawyers to file successive putative class actions with the hope of attracting more potential plaintiffs and perpetually tolling the statute of limitations .... This simply cannot be what the American Pipe rule was intended to allow....”); Griffin v. Singletary, 17 F.3d 356, 359 (11th Cir.1994) (“The plaintiffs may not ‘piggyback one class action onto another’ and thereby engage in endless rounds of litigation.... [W]e decline to adopt any rule that has the potential for prolonging litigation about class representation even further.” (citation omitted and emphasis added)); Robbin v. Fluor Corp., 835 F.2d 213, 214 (9th Cir.1987) (“[T]o extend tolling to class actions ... ‘falls beyond [American Pipe’s] carefully crafted parameters into the range of abusive options.’ ” (citation omitted)); Andrews v. Orr, 851 F.2d 146, 149 (6th Cir.1988) (“These decisions reflect the concern ... [that] ‘[t]he tolling rule of American Pipe ... is a generous one, inviting abuse.’ ” (citation omitted)); Korwek v. Hunt, 827 F.2d 874, 879 (2nd Cir.1987) (tolling subsequent class actions “would be inimical to the purposes behind statutes of limitations and the class action procedure”); Salazar-Calderon v. Presidio Valley Farmers Ass’n, 765 F.2d 1334, 1351 (5th Cir.1985) (“Plaintiffs have no authority for their contention that putative class members may piggyback one class action onto another and thus toll the statute of limitations indefinitely, nor have we found any.”).2
Crown, Cork recognized that the plaintiffs’ interests must be balanced against those of the defendants, which includes an interest in repose. Tolling the limitations period a second, third or fourth time, dramatically shifts the balance of equities in favor of the plaintiffs-and against the de*1155fendants-with respect to the period of repose. Every other circuit has concluded that, if the time limit has been tolled once, defendants’ interest in repose must prevail thereafter. Rather than articulating an argument to the contrary, the majority makes a convoluted but unsuccessful effort at distinguishing the other cases.
The majority first tries to distinguish Robbin and Konoek based on the fact that plaintiffs in our case are not attempting to “relitigate the correctness” of the panel’s dismissal in CSS V by bringing the same proposed class to a different court. Maj. Op. at 1147. Even assuming this is true, but see infra at 1157-59 (Graber, J., dissenting in part), the majority does not explain why this distinction could possibly make a difference. If Robbin and Konoek had been concerned that plaintiffs were relitigating issues previously decided, they could have resolved the case on collateral estoppel grounds. Instead, they dismissed out of concern for the iterative effects of the Crown, Cork rationale. See Robbin, 835 F.2d at 214; Korwek, 827 F.2d at 878. The distinction on which the majority relies has no relevance to the reasoning actually employed by the Robbin and Korwek courts.
The majority recognizes, as it must, that this distinction does not apply to Griffin and Salazar-Calderon because those cases clearly did involve different class actions than those filed in the previous suits. The majority then invents a second distinction, namely that plaintiffs in our case are not “try[ing] to cure the deficiency that led to the denial” of class certification. Maj. Op. at 1147. This is not even a distinction, because the plaintiffs here are trying to fix the problem that led the earlier panel to reject its class and then dismiss its lawsuit. The panel in CSS V dismissed the class action because not a single one of the 45,000 members had alleged that he completed an application and tried to file it. See Catholic Soc. Servs., Inc. v. Reno (“CSS V”), 134 F.3d 921, 927 (9th Cir.1998). In the absence of such an allegation, the CSS V panel held that section 377 divested it of jurisdiction over the claims of the class. The sole purpose of this second lawsuit is to correct that deficiency by adding new plaintiffs, some of whom allege that they tried to file a completed asylum application. Just like plaintiffs in Griffin and Salazar-Calderon, CSS is trying to refashion a new class action in an attempt to cure the deficiency that caused the earlier dismissal.
But, even assuming this were a real distinction, the majority again fails to explain why it matters. Whether the Crown, Cork rationale can be employed more than once does not turn on whether plaintiffs were somehow at fault when the earlier panel dismissed the class action. Instead, as the other circuits have recognized, it is a matter of balancing the interests of plaintiffs in litigating the case by way of class action against the interests of defendants in the period of repose. The majority’s nit-picky distinctions do not change the fact that we set ourselves in opposition to all the other circuits in saying that the statute of limitations can be tolled more than once. Worse still, the majority’s fact-specific rationale offers no guidance as to when (if ever) we will follow the other circuits and how much (if anything) is left of our Robbin opinion. Instead of performing the normal en banc function of clarifying the law, the majority leaves it in total disarray.
II
The majority also errs in its treatment of the cross-appeal. See Maj. Op. 1151-53. It concedes that, “[i]f the panel in CSS V had actually decided the equal protection challenge to § 377, ... the doctrine of issue preclusion [would make] success flatly impossible.” Maj. Op. at 1151. The equal protection question remains open, the majority opinion says, because the earlier case did not reach it. Id.
So what? The earlier panel did reach an issue that is just as lethal to the plaintiffs’ equal protection claim, namely standing. The panel did not address the merits of the claim because plaintiffs lacked *1156standing to raise it, see CSS V, 134 F.3d at 928, and the plaintiffs are now bound by that determination. The equal protection claim may be open for us to decide but there is no one with standing to raise it.
Consider an analogy. If a court dismisses a breach of contract suit on statute of limitations grounds, the plaintiffs cannot then bring a new lawsuit seeking to have the contract claim resolved on the merits. The previous case would bar them from relitigating the limitations issue, and it would make no difference that the breach of contract claim was still open.
We can argue all day whether CSS V was correctly decided or whether it qualifies as “a legal impossibility.” Maj. Op. at 1152. None of it matters. We declined to rehear the case en banc, the plaintiffs did not file a petition for certiorari and the mandate issued. They are bound by that decision and so are we.

. Plaintiffs would still have the full six years left to sue because they have not yet used a single day of the limitations period. CSS first sued in November 1986, when the INS announced it was going to enact the challenged regulation. The amnesty statute did not go into effect until May 1987, six months later. See 8 CFR § 245a.2(a)(1) (2000). Before the final mandate for the first suit was issued in June 1998, CSS had already made a preemptive strike, having filed its second class action two months earlier (in April 1998).


. The great majority of district courts have come to the same conclusion. See In re Westinghouse Securities Litigation, 982 F.Supp. 1031, 1033-34 (W.D.Pa.1997); In re Cypress Semiconductor Securities Litigation, 864 F.Supp. 957, 959 (N.D.Cal.1994); Fleck v. Cablevision VII, Inc., 807 F.Supp. 824, 826-27 (D.D.C.1992); Smith v. Flagship Int'l, 609 F.Supp. 58, 63-64 (N.D.Tex.1985); Burns v. Ersek, 591 F.Supp. 837, 842 (D.Minn.1984).